PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/276,463
Filing Date: 26 Sep 2016
Appellant(s): Jafri, Vajid



__________________
Robert A. Hulse
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 4-6, 8, 11-14, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barth, et al., U.S. Pat. Pub. No.  2005/0262065 (Citation A1 of the IDS filed 8/26/2019) in view of Orttung, et al., U.S. Pat. Pub. No.  2008/0010100 (Reference A of the PTO-892 part of paper no. 20191206).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barth, et al. in view of, Orttung et al. as applied to claims 4 and 11 above, further in view of Lopez Ruiz, et al., U.S. Pat. Pub. No.  2015/0134371 (Reference A of the PTO-892 part of paper no. 20201201).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barth, et al. in view of, Orttung et al. as applied to claims 4 and 11 above, further in view of Fitzgerald, et al., U.S. Pat. Pub. No.  2003/0177045 (Reference B of the PTO-892 part of paper no. 20180918).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barth, et al. in view of Orttung, et al. as applied to claims 4 and 11 above, further in view of IATA, New Distribution Capability, https://www.iata.org/whatwedo/airline-distribution/ndc/Pages/default.aspx, WebArchive copy dated Sept. 3, 2014 (Reference U of the PTO-892 part of paper no. 20191206) ("IATA NDC").

(2) Response to Argument
	A. Introduction.
	The claims are directed to a system that contacts airlines and networks of airlines to gather flight and fare information.  Since different airlines provide different products depending upon the identity of the customer, the invention contacts airlines with both individual and corporate identities in order to get the best fares.  See Abstract.  Barth teaches the majority of the limitations, including the use of different protocols to contact the airlines and airline networks.  Final Rejection mailed Dec. 9, 2020, ¶ 13.  Barth does not teach contacting with the different identities, which is taught by Orttung.  Final Rejection, ¶ 14.  Orttung uses both "personal" and "corporate" accounts (¶ 0025) in order to gather flight pricing information from suppliers (¶ 0029).  It would have been obvious to use this technique in Barth's system because using a different customer identity profile when gathering itinerary options might result in "a better cost, better quality, better service, or combination thereof" (Orttung ¶ 0034).

	B. Orttung teaches using a corporate identity to contact airlines. 
	Appellant argues that "Orttung discloses that all identities established with different profiles are always the identity of the user. For example, Orttung clearly discloses that all profiles pertain to a same person, with only different details such as employment status, e.g., XYZ Corp., or billing information, e.g., corporate account, personal American Express account, or AAA account (Orttung, paragraph [0025], lines 6 - 12)."  Brief, 6 (emphasis added).  The claims read on using profiles that are always the identity of the user.  Appellant does not point to any claim language that would exclude the profiles always being the identity of the user.  The claims merely use the terms "corporate identity" and "personal identity" which read on the separate personal and corporate account profiles of Orttung (¶ 0025).
	Appellant further argues that "Orttung is silent with respect to the user using a corporate identity, e.g., representing a corporation, when booking a travel itinerary."  Brief , 7.  Again, this is not recited.  Inasmuch as the claim requires "representing a corporation," it merely requires the corporate identity of a person, i.e., a corporate account.  It does not require representing the entire corporation. 
	"Identity can be defined as 'the fact of being who or what a person or thing is.' Therefore, using the identity of a person is being the person. And using the identity of a corporation is being the corporation, or representing the corporation. For example, only a person who can represent a corporation, such as an officer of a corporation, can use the corporation identity. A typical employee of a corporation does not have the right to represent the corporation, and thus cannot use the corporation identity."  Brief. 7.  None of this is recited or required by the broadest plain meaning of the claim terms even in light of the Specification, which does not specially define "corporate identity" and instead merely provides non-limiting examples.  "The multiple identities can include a company identity, which can be the identity of a company running an operation for assisting the customers in obtaining good prices for the products. A platform, such as a server, can be used to represent the company, e.g., multiple individual customers can allow the platform to represent them in contacting the product provider."  Specification, ¶ 0138 (emphasis added).  "Corporate identity" as used in the claims reads on the corporate account of Orttung.  
	"The claimed invention recognizes that, in business, the purchase power of a corporation is significantly different from that of an individual, for example, by the larger quantity buying power or by the repeated buying power."  Brief, 7.  Again, the claim does not require leveraging an entire corporation's purchase power.  It merely recites a "corporate identity" which reads on the corporate account profile in Orttung. 
	"Thus, the claims include a step of contacting an airline network using a corporate identity. The use of the corporate identity, in some cases, can result in better prices or amenities offered by the airline network. The claims also include a step of contacting individual airlines using a personal identity. The use of the personal identity, in some cases, can result in better prices or amenities offered by the individual airlines."  Brief, 8-9.  Orttung performs this exact same function for the exact same reasons (¶¶ 0029, 34).  
	Appellant further argues that "Orttung specifically teaches that all profiles can pertain to a same person, with only different employment or billing details. As such, the cited paragraph [0025] teaches there is only the user identity, and that the profile with the organization information belongs to the user." Brief, 9.  Again, the claims read on such an embodiment.  They do not exclude the two identities belonging to the same person.  They do not require that the corporate identity is contacting on behalf of the entire organization. 

	C. Orttung teaches separately contacting airlines with different identities.
Appellant argues that in the cited art, "the profiles are not being used in the process of obtaining the flight itineraries. In contrast, after the user selects the flight itinerary, a profile can be assigned or reassigned to the selected flight itinerary. Thus, Orttung discloses identifying the flight leg to be for personal or for business after the flight leg has been booked."  Brief, 12.  As a threshold matter, Barth teaches contacting airlines networks and individual airlines in the process of obtaining the flight itineraries (¶ 13, see Final Rejection).  "In other words, the profiles are not being used in the process of obtaining the flight itineraries."  Brief, 12.  Yet, the entire point of Orttung is to use different accounts to book the best flight itineraries (¶ 0034).  
"Thus, Orttung discloses identifying the flight leg to be for personal or for business after the flight leg has been booked."  Brief, 12.  Orttung searches for better bookings after a flight has been -selected, not necessarily booked (¶¶ 0030-35).  Moreover, the open-ended claims do exclude an embodiment where airlines are contacted after booking to rebook a better fare.  They merely recite contacting airlines.  Thus, they read on the iterative itinerary search of Orttung (¶¶ 0034-35).  
"By specifically disclosing that the personal or business profiles is assigned after the flight leg is booked, applicant submits that Orttung can be considered as teaching away from using different identities to contact the airlines for obtaining the flight itineraries."  Brief, 13.  "It is clear that the re-assignment also occurs after all components of the flight itinerary have been booked, e.g., after the airlines have been contacted and after the user has obtained the whole flight itinerary."  Brief, 13.  These are unpersuasive for the same reasons.  Orttung merely states that the bookings are selected but never actually purchased, and moreover the claims do not exclude and read on a rebooking embodiment.  The Brief repeats arguments already addressed above at pages 13-17.
"The examiner states that the claims do not exclude contacting both resources with both identities in order to find the best rates, as occurs in Orttung. All they require, the examiner argues, is contacting flight source A with identity X, and flight source B with identity Y. Thus, they read on a system that contacts flight source A with identities X & Y, and that contacts flight source B with identities X & Y. But the examiner is interpreting the claim limitation broader than reasonable. The claims provide using a corporate identity X to contact an airline network to obtain first flight itineraries and using a personal identity Y to contact individual airlines to obtain second flight itineraries. The examiner has overly broadened the claims to be using all identities X and Y to contact an airline network and using all identities X and Y to contact individual airlines."  Brief, 17.  These are open-ended claims using the transitional phrase "comprising."  It is a basic principle of patent law that they do not exclude other actions taking place (i.e., contacting airlines with the other identities not recited in the claims, as in Orttung). 
Appellant argues the recursive embodiment of Orttung (Brief, 18), but again even if Orttung is interpreted as only relating to already-booked flights (rather than merely selected fights that have not yet been booked) the claims read on a rebooking embodiment.  Moreover, Barth plainly teaches contacting the airlines for an initial booking and it would have been obvious to incorporate Orttung's identity modification at Barth's initial booking stage for the uncontested reasons provided in the rejection. 

	D. Orttung teaches using a corporate credential. 
Appellant argues that "Orttung is silent with respect to using a credential of the platform as a corporate identity, which is used for contacting airlines." Brief, 21. Orttung teaches using a corporate account to gather flight prices (¶¶ 0029, 34).  Appellant does not provide a preferred construction of "credential of the platform as a corporate identity" that does not read on the corporate account of Orttung.  "The examiner states that Orttung discloses using a credential of the platform as the corporate identity (¶¶ 29 and 36). But it is improper to change an element of the independent claims to satisfy the limitation of the dependent claims."  Brief, 21.  It is not clear what is being changed or why it is improper.  The claim is further limiting the corporate identity to be a "credential."  The broadest reasonable interpretation in light of the Specification of the claimed "credential" reads on the corporate account of Orttung.  Lopez Ruiz is relied upon to teach that the identity represents multiple individual customers.  The entirety of Appellant's argument against Lopez Ruiz consists of "the cited paragraphs do not show the platform configured to represent multiple customers."  Brief, 21.  This conclusory statement is not sufficient to show any error in the prima facie case of obviousness. 

	E. Conclusion. 
Appellant does not argue the remaining references or claims on their own merits other than for their analogous features, and these rejections should stand or fall with their respective base claims.  The arguments set forth in this Answer do not set forth any new positions, and any new arguments presented in a Reply Brief should not be used as grounds for reversal.  "Any bases for asserting error, whether factual or legal, that are not raised in the principal brief are waived." Ex parte Borden, 93 USPQ2d 1473, 1474 (BPAI 2010) (informative). See also Optivus Tech. v. Ion Beam Applications, 469 F.3d 978, 989 (Fed. Cir. 2006) ("[A]n issue not raised by an appellant in its opening brief... is waived.") (citations and quotation marks omitted).  Appellant has not carried the burden of demonstrating that the rejection made under § 101 was the result of any error. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL VETTER/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628      
                                                                                                                                                                                                  /KEVIN H FLYNN/Quality Assurance Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.